DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 73 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer program product” does not have a physical or tangible form and merely comprises instructions or data configured to program a processer, i.e. the processor is not positively structurally claimed, see MPEP 2106.03 “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-18,66,73 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kristani US 2015/0252718.
In Re 1-4,7-18,66,73 Kristani teaches:
1.  A split cycle internal combustion engine (fig 1 para 5) comprising: 
a compression cylinder accommodating a compression piston (2); 
a combustion cylinder accommodating a combustion piston (8); 
a crossover passage (18) between the compression cylinder and the combustion cylinder arranged to provide working fluid to the combustion cylinder; 
a controller (CPU) arranged to determine a peak temperature of combustion (T_f 1437 K para 50) in the combustion cylinder based on a received indication (para 57 “based on readings of pressure sensors 5 or the throttle 21”) of a peak temperature of combustion in the combustion cylinder (paras 37-57 especially 56-57); and 
a coolant system (4) arranged to regulate a temperature of the working fluid supplied to the combustion cylinder (paras 56-57); 
wherein, in response to determining that the peak temperature of combustion exceeds a selected threshold (para 57 “a target combustion cylinder intake temperature T_t” where T_t is selected to maintain combustion temperature below a peak value), the controller is configured to control the coolant system to regulate the temperature of the working fluid supplied to the combustion cylinder so that a peak temperature of combustion in the combustion cylinder is less than the selected threshold (paras 56-57)(at least paras 1-120 figs 1-17).  

2.  The split cycle internal combustion engine of claim 1, wherein regulating the temperature of the working fluid supplied to the combustion cylinder comprises cooling working fluid in at least one of the compression cylinder and the crossover passage (paras 56-57).  



4.  The split cycle internal combustion engine of claim 3, wherein the intake threshold is selected based on the selected threshold, so that the intake threshold is less than the selected threshold (paras 37-57, 318 is less than 1437).  

7.  The split cycle internal combustion engine of 

8.  The split cycle internal combustion engine of 
 
9.  The split cycle internal combustion engine of claim 8, wherein the supply sensor comprises a sensor in the crossover passage (see calculation paras 34-52, para 57 “pressure sensors 5” taken as each shown measure P and T in fig 1 as an instrumented sensor).  

10.  The split cycle internal combustion engine of 

11.  The split cycle internal combustion engine of claim 10, wherein the at least one parameter comprises at least one of (markush): (i) a demand on the engine (throttle position or load), (ii) a timer indicative of the duration of time for which the engine has been running, and (iii) a temperature of the engine (temperature).  



13.  The split cycle internal combustion engine of 

14.  The split cycle internal combustion engine of 

15. The split cycle internal combustion engine of 

16. The split cycle internal combustion engine of 

17. The split cycle internal combustion engine of 

18. The split cycle internal combustion engine of 

66.  A method of controlling a split cycle internal combustion engine comprising: a compression cylinder accommodating a compression piston; a combustion cylinder accommodating a combustion piston; a crossover passage between the compression cylinder and the combustion cylinder arranged to provide working fluid to the combustion cylinder; and a coolant system arranged to regulate a temperature of the working fluid supplied to the combustion cylinder; wherein the method comprises: receiving an indication of a peak temperature of combustion in the combustion cylinder; determining, based on the received indication, a peak temperature of combustion in the combustion cylinder; and in response to determining that the peak temperature of combustion exceeds a selected threshold, controlling the coolant system to regulate the temperature of the working fluid supplied to the combustion cylinder so that a peak temperature of combustion in the combustion cylinder is less than the selected threshold (rejected over in re 1 above as taught by Kristani).  
  
73.  A non-transitory computer program product comprising program instructions configured to program a processor to perform the method of claim 66 (rejected over in re 1 above as taught by Kristani, paras 56-57 CPU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristani US 2015/0252718 in view of Schechter US 7,958,872.
In Re 5, Kristani does not teach however Schechter teaches wherein the coolant system comprises a coolant injector (325 425 fig 5) for injecting coolant into at least one of the compression cylinder and the crossover passage.  Scheter further teaches injecting water provides benefit of improved fuel efficiency (col 3 ll 55-67).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Schechter water injector to Kristani’s engine to improve fuel efficiency.
.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 7/2/21, with respect to 35 USC 112b claim 16 have been fully considered and are persuasive.  The 35 USC 112b rejection of claim 16 has been withdrawn. 
Applicant's arguments with respect to 35 USC 101 and 35 USC 102 and 103 have been fully considered but they are not persuasive.  
Applicant argues pg 6 that claim 73 amendment to include “non-transitory” makes claim 73 statutory.  However, examiner finds whether transitory or non-transitory a computer program product is still non-statutory.
Applicant argues pgs 6-8 against prior art rejection of claims.  Applicant argues bottom of pg 6 that Kristani fails to disclose a split cycle ICE.  However, Kristani para 18 teaches “splitting the engine compression cycle.” Further, Kristani fig 1 clearly shows two cylinders with crossover passage with first cylinder being a compression cylinder without injector or igniter.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “ICE in which the compression stage and the combustion stage of the engine cycle are performed in separate cylinders) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

“a controller (CPU) arranged to determine a peak temperature of combustion (T_f 1437 K para 50) in the combustion cylinder based on a received indication (para 57 “based on readings of pressure sensors 5 or the throttle 21”) of a peak temperature of combustion in the combustion cylinder (paras 37-57 especially 56-57).”
See rejection as described above over Kristani.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747